                  Case 4:18-cv-02414-DMR Document 22 Filed 08/16/19 Page 1 of 4



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 PAMELA T. JOHANN (CABN 145558))
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36045
 5        San Francisco, California 94102
          Telephone: (415) 436-7025
 6        Facsimile: (415) 436-7234
          pamela.Johann@usdoj.gov
 7
   Attorneys for Defendant
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          OAKLAND DIVISION
11

12   THE CENTER FOR INVESTIGATIVE                        )   Case No. 18-cv-02414-DMR
     REPORTING and JENNIFER GOLLAN,                      )
13                                                       )
             Plaintiffs,                                 )   STIPULATED JOINT REQUEST TO EXTEND
14                                                       )   BRIEFING SCHEDULE REGARDING
        v.                                               )   MOTIONS FOR SUMMARY JUDGMENT;
15                                                       )   [PROPOSED] ORDER
     UNITED STATES DEPARTMENT OF                         )
16   LABOR,                                              )
                                                         )
17                                                       )
             Defendant.                                  )
18

19           The parties, by and through their undersigned attorneys, hereby stipulate pursuant to Civil Local

20 Rule 6-1(b) and 7-12, subject to the approval of the Court, to extend the schedule regarding the parties’

21 Motions for Summary Judgment. This stipulation is based on the accompanying Declaration of Pamela

22 T. Johann and the following facts:

23           1.       On July 2, 2019, this Court entered an order granting the parties’ stipulated request to

24 establish a briefing schedule for cross-motions for summary judgment. Dkt. No. 21. Under this

25 schedule, the last day for Defendant to file Motion for Summary Judgment is August 20, 2019.

26           2.       This order followed the Supreme Court’s June 24, 2019 decision in Food Marketing

27 Institute v. Argus Leader Media, 139 S. Ct. 2356 (2019). The present case had been stayed pending that

28 decision, which was anticipated potentially to impact the standard for the application of FOIA

     STIPULATED JOINT REQUEST TO EXTEND BRIEFING SCHEDULE                                                1
     18-cv-02414-DMR
                 Case 4:18-cv-02414-DMR Document 22 Filed 08/16/19 Page 2 of 4



 1 Exemption 4.

 2          3.       In the weeks since the briefing schedule was established, Defendant has been in the

 3 process of reviewing the Argus Leader decision and determining its application to the facts of the

 4 current litigation. That process is ongoing.

 5          4.       For that reason, Defendant has requested, and Plaintiff has agreed, to extend the time for

 6 Defendant to file its Motion for Summary Judgment. The parties have agreed to an extension of two

 7 weeks, with the possibility of additional time if appropriate following further meet and confer.

 8          5.       Accordingly, the parties have stipulated to the following revised schedule:

 9                   1.    Last day for Defendant to file Motion for Summary Judgment: September 3, 2019,

10                         not to exceed 25 pages of text.

11                   2.    Last day for Plaintiffs to file Opposition and Cross Motion for Summary Judgment:

12                         October 15, 2019, not to exceed 25 pages of text.

13                   3.    Last Day for Defendant to file Reply and Cross-Opposition: November 5, 2019, not

14                         to exceed 20 pages of text.

15                   4.    Last Day for Plaintiff to file Cross-Reply (if necessary): November 26, 2019, not

16                         to exceed 20 pages of text.

17                   5.    Hearing: December 10, 2019.

18 The parties jointly request that the Court enter an order revising the schedule accordingly.

19 DATED: August 16, 2019                                    Respectfully submitted,

20                                                           DAVID L. ANDERSON
                                                             United States Attorney
21
                                                             /s/ Pamela T. Johann
22                                                           PAMELA T. JOHANN
                                                             Assistant United States Attorney
23
                                                             Attorneys for Defendant
24

25

26

27

28

     STIPULATED JOINT REQUEST TO EXTEND BRIEFING SCHEDULE                                              2
     18-cv-02414-DMR
            Case 4:18-cv-02414-DMR Document 22 Filed 08/16/19 Page 3 of 4



 1 DATED: August 16, 2019                                THE CENTER FOR INVESTIGATIVE
                                                         REPORTING
 2
                                                         /s/ D. Victoria Baranetsky
 3                                                       D. VICTORIA BARANETSKY
 4                                                       Attorneys for Plaintiffs
 5

 6                                                  ATTESTATION
 7         I, Pamela T. Johann, hereby attest that I have obtained the concurrence in the filing of this
 8 document from D. Victoria Baranetsky.

 9
                                                         /s/ Pamela T. Johann
10                                                       PAMELA T. JOHANN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED JOINT REQUEST TO EXTEND BRIEFING SCHEDULE                                             3
     18-cv-02414-DMR
            Case 4:18-cv-02414-DMR Document 22 Filed 08/16/19 Page 4 of 4



 1                                     [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3 Dated: __________________                    ______________________________
                                                HON. DONNA M. RYU
 4                                              United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED JOINT REQUEST TO EXTEND BRIEFING SCHEDULE                        4
     18-cv-02414-DMR
